NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ____________

                                       No. 15-1365
                                      ____________

                                    JARET WRIGHT,

                                                         Appellant

                                             v.

      SUNTRUST BANK, INC.; SUNTRUST INVESTMENT SERVICES, INC.;
        SUNTRUST MORTGAGE, INC.; CSI CAPITAL MANAGEMENT;
                 TODD LAROCCA; TAYLOR & FAUST
                             ____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                                (D.C. No. 2-13-cv-05633)
                     District Judge: Honorable Mary A. McLaughlin
                                      ____________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 22, 2016

       Before: JORDAN, HARDIMAN, and GREENAWAY, JR., Circuit Judges.

                                 (Filed: February 8, 2016)

                                      ____________

                                        OPINION*
                                      ____________


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does
not constitute binding precedent.
HARDIMAN, Circuit Judge.

       Jaret Wright appeals the District Court’s orders dismissing his claims against

SunTrust Bank, denying his motion to compel arbitration, and denying his motion for

reconsideration. We will affirm.

                                              I

       A former professional baseball player, Wright filed a complaint against a number

of his investment advisors, alleging that he lost millions of dollars because of fraudulent

and high-risk investments made on his behalf.

       In November 1998, Wright entered into various agreements with Todd LaRocca,

CSI Capital Management, and the law firm Taylor & Faust, whereby he engaged LaRocca

as his investment advisor and money manager. The parties operated under a financial

services agreement dated November 1, 2003, which did not contain an arbitration clause.

Wright alleges that, from the beginning of his relationship with LaRocca, he made clear

that he wanted to pursue a conservative investment strategy. Despite assuring Wright that

he would invest in low-risk, liquid assets, LaRocca instead allegedly invested Wright’s

money in unsuitable, high-risk, illiquid, alternative investments for which LaRocca

received commissions, kickbacks, gifts, and other monetary benefits.

       In November 2009, CSI Capital Management and SunTrust Bank executed an

asset purchase agreement, by which SunTrust acquired the division of CSI’s business

handled by LaRocca. Under the agreement, LaRocca would remain responsible for

                                             2
Wright’s account, and Wright’s “investment advisory and/or management services

agreement(s)” would be transferred from CSI to SunTrust. Supp. App. 3 ¶¶11–12; 40. A

few months later, on February 25, 2010, Wright and SunTrust Bank signed an

“Investment Management Agency Agreement for ClearSight” (the 2010 Agreement).

App. 49. The 2010 Agreement contains an arbitration clause.

       In 2012, as part of a review of his investment accounts, Wright learned that some

of his largest investments were “essentially worthless.” Supp. App. 8 ¶ 35. Wright alleges

that, as a result of the unsuitable, high-risk investments made by LaRocca, he lost more

than $7.5 million in assets.

       Wright filed a complaint against LaRocca, CSI Capital Management, Taylor &

Faust, SunTrust Bank, SunTrust Investment Services, and SunTrust Mortgage. He

subsequently voluntarily dismissed SunTrust Investment Services and SunTrust

Mortgage.1 Wright alleges that LaRocca was under the supervision and control of CSI,

Taylor & Faust, and/or SunTrust throughout the relevant time period of 1998 to 2013, and

that these organizations were negligent in allowing LaRocca to invest Wright’s money in

high-risk alternative investments. He also alleges that the organizations failed to properly


       1
         After filing his complaint, Wright never filed an affidavit of service with respect
to CSI, LaRocca, or Taylor & Faust, and did not respond to the District Court’s order to
show cause why the complaint should not be dismissed as to those defendants for his
failure to prosecute. Accordingly, the Court subsequently dismissed all claims against
them without prejudice.


                                              3
supervise, control, or monitor LaRocca’s activities; failed to follow industry standards in

setting up and maintaining Wright’s investment portfolio; failed to seek Wright’s

informed consent to the investment transactions; materially misrepresented or failed to

disclose the “self-dealing” or high-risk aspects of the investments LaRocca made; and

purposefully concealed or inflated the actual value of plaintiff’s investment portfolio.

       SunTrust filed a motion to dismiss, and Wright thereafter filed a motion to compel

arbitration. The District Court dismissed the first two counts of the complaint against

SunTrust Bank without prejudice, and dismissed the remaining counts with prejudice

because Wright did not contest their dismissal in his response to SunTrust’s motion. At

the same time, the District Court denied Wright’s motion to compel arbitration as moot.

Wright then filed a motion for reconsideration, which the District Court denied. In doing

so, the Court addressed the merits of Wright’s motion to compel arbitration, and held that

the allegations of Wright’s complaint arose out of his 2003 agreement with CSI and

Taylor & Faust, not out of his 2010 Agreement with SunTrust. The District Court denied

Wright further leave to amend his complaint because he had not amended when afforded

previous opportunities to do so and had failed to provide a proposed amended complaint

with his motion for reconsideration. This timely appeal followed.2




       2
         The District Court had jurisdiction under 28 U.S.C. § 1331, and we have
jurisdiction under 28 U.S.C. § 1291 and 9 U.S.C. § 16(a)(1)(B).

                                             4
                                               II

       Wright makes three arguments on appeal. First, he claims the District Court erred

when it denied his motion to compel arbitration as moot. This argument is sound, but

irrelevant. As we noted already, the District Court addressed the merits of Wright’s

motion to compel in response to his motion for reconsideration. In doing so, the Court

ruled that Wright’s claims were not arbitrable because they arose out of his 2003

agreement with CSI and Taylor & Faust (which does not contain an arbitration clause)

and not out of his 2010 Agreement with SunTrust (which does contain an arbitration

clause). Wright fails to challenge the District Court’s merits decision in any respect. In

fact, his appellate brief is almost a verbatim “cut and paste” of the brief he filed in the

District Court in support of his motion for reconsideration.

       His second argument, which again is almost identical to the one made below,

asserts that the District Court erred when it failed to accord stare decisis effect to prior

opinions in Feeley v. SunTrust Bank, 2013 WL 638881 (E.D. Pa. Feb. 20, 2013), and

Terry v. SunTrust Bank, No. 12-cv-06341 (E.D. Pa. Feb. 19, 2013). This argument fails

for two reasons. First, as the District Court explained, those cases involved different

arbitration clauses and different plaintiffs. Moreover, the doctrine of stare decisis did not

require the District Court to follow Feeley or Terry, as those cases were not binding

authority. Camreta v. Greene, 131 S. Ct. 2020, 2033 n.7 (2011) (“A decision of a federal




                                               5
district court judge is not binding precedent in either a different judicial district, the same

judicial district, or even upon the same judge in a different case.” (citation omitted)).

       Finally, Wright argues that the District Court erred in dismissing the majority of

his claims with prejudice. Wright again makes the exact same arguments on appeal as he

did in support of his motion for reconsideration and, in any event, fails to explain in either

brief why the complaint stated plausible claims for relief against SunTrust.

                                              III

       For the reasons stated, we will affirm the orders of the District Court.




                                               6